  







WELLS FARGO BANK, NATIONAL ASSOCIATION
WELLS FARGO SECURITIES, LLC
Duke Energy Center
550 South Tryon Street, 6th Floor
Charlotte, North Carolina 28202




CONFIDENTIAL


August 28, 2018


Emergent BioSolutions Inc.
400 Professional Drive, Suite 400
Gaithersburg, Maryland 20879
Attention:  Richard S. Lindahl, Executive Vice President, Chief Financial
Officer




Re: Project Aruba Commitment Letter


Ladies and Gentlemen:


Reference is made to the Credit Agreement dated as of September 29, 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the "Credit Agreement") by and among Emergent BioSolutions Inc., a
Delaware corporation (the "Borrower" or "you"), the lenders who are or may
become party thereto (the "Existing Lenders") and Wells Fargo Bank, National
Association ("Wells Fargo Bank"), as administrative agent.  You have advised
Wells Fargo Bank and Wells Fargo Securities, LLC ("Wells Fargo Securities" and,
together with Wells Fargo Bank, the "Commitment Parties" or "we" or "us") that
the Borrower seeks senior secured credit financing to (a) fund a portion of the
purchase price for the proposed acquisition (the "Acquisition") of all of the
equity interests of that certain entity identified to us as "Aruba" and its
subsidiaries (collectively, the "Acquired Company") from the current equity
holders thereof (the "Sellers") pursuant to the Acquisition Agreement (as
defined in Annex B attached hereto), whereby the Acquired Company will become a
wholly owned direct or indirect subsidiary of the Borrower, (b) refinance
certain existing indebtedness of the Acquired Company and its subsidiaries (the
"Refinancing") and (c) pay fees, commissions and expenses in connection with the
Transactions (as defined below).  You have further advised us that, in
connection with the foregoing, you intend to finance the Transactions and the
Panama Acquisition (as defined below) with the following sources:  (i) a
combination of cash on hand and a borrowing of revolving loans under the Credit
Agreement, as increased pursuant to the terms hereof, (ii) a new incremental
term loan under the Credit Agreement in a principal amount of $450 million (the
"Incremental Term Loan"), as described in the Summary of Incremental Term Loan
Terms attached hereto as Annex A (the "Term Sheet") and (iii) the issuance of
shares of your common stock to the Sellers.
In connection with the foregoing, you have requested that the Commitment Parties
(a) provide the Incremental Term Loan, (b) provide an increase to the Revolving
Credit Commitments under the Credit Agreement in an aggregate principal amount
of $150 million (the "Revolving Facility Increase"), (c) use their commercially
reasonable efforts to structure, arrange and syndicate the amendments to the
Credit Agreement set forth on Annex B attached hereto (the "Credit Agreement
Amendment") and (d) if the Credit Agreement Amendment cannot be completed on or
prior to the Closing Date, provide senior revolving credit facilities in an
aggregate principal amount of $200 million to refinance in full the outstanding
loans and unfunded commitments for the Revolving Credit Facility under the
Credit Agreement as of the date hereof (the "Replacement Facility").  For
purposes hereof, the term "Senior Credit Facilities" shall mean (i) the
Incremental Term Loan and (ii)(A) the Revolving Credit Facility under the Credit
Agreement, after giving effect to the Credit Agreement Amendment and the
Revolving Facility Increase, or (B) the Replacement Facility and the Revolving
Facility Increase, as applicable.
Capitalized terms used but not defined herein shall have the meanings assigned
to them (i) in the Term Sheet, (ii) in the Conditions Annex attached hereto as
Annex C (the "Conditions Annex") if not defined in the Term Sheet and (iii) in
the Credit Agreement if not defined in the Term Sheet or in the Conditions
Annex.  This commitment letter, together with the annexes hereto, is hereinafter
referred to as this "Commitment Letter".  As used herein, the term
"Transactions" means, collectively, the Acquisition, the Refinancing, the
funding of the Incremental Term Loan, the effectiveness of the Revolving
Facility Increase, the effectiveness of the Credit Agreement Amendment or the
Replacement Facility, as applicable, and the payment of fees, commissions and
expenses in connection with each of the foregoing.  Except as the context
otherwise requires, references to the "Borrower and its subsidiaries" will
include the Acquired Company and its subsidiaries after giving effect to the
Acquisition.  The date on which the conditions set forth in Section 5 are
satisfied, or waived by all the Commitment Parties, the funding of the
Incremental Term Loan occurs and the Revolving Facility Increase and the Credit
Agreement Amendment or the Replacement Facility, as applicable, become effective
is referred to as the "Closing Date". The "Panama Acquisition" shall mean the
proposed acquisition (by merger or otherwise) of that certain entity identified
as "Panama" and its subsidiaries (the "Panama Companies") as described in the
Borrower's 8-K filed with the Securities and Exchange Commission on August 9,
2018, whereby the Panama Companies will become wholly owned direct or indirect
subsidiaries of the Borrower, and the payment of the purchase price for the
acquisition of the Panama Companies and the payment of fees, commissions and
expenses in connection with the foregoing.
1. Commitments.  Upon the terms set forth in this Commitment Letter subject
solely to the satisfaction or waiver of the conditions precedent set forth in
Section 5 of this Commitment Letter and the Conditions Annex:
(a) Wells Fargo Bank is pleased to advise you of its commitment to provide to
the Borrower (i) 100% of the principal amount of the Incremental Term Loan (the
"Term Loan Commitment") and (ii) 100% of the principal amount of the Revolving
Facility Increase (the "Revolving Facility Increase Commitment"); and
(b) solely in the event that the requisite consent for the Credit Agreement
Amendment cannot be obtained, Wells Fargo Bank is pleased to advise you of its
commitment to provide to the Borrower 100% of the principal amount of the
Replacement Facility (the "Replacement Facility Commitment" and, together with
the Term Loan Commitment and the Revolving Facility Increase Commitment, the
"Commitments").
Notwithstanding the foregoing, the Replacement Facility Commitment shall
automatically terminate upon the approval of the Credit Agreement Amendment by
the Required Lenders under the Credit Agreement.  The Replacement Facility will,
subject to the "market flex" provisions set forth in the Fee Letter, be on the
same terms as the Revolving Credit Facility under the Credit Agreement and the
other "Loan Documents" (as defined therein) as of the date hereof, but will (i)
include the Credit Agreement Amendment, (ii) mature five (5) years following the
Closing Date, (iii) include pricing consistent with the Incremental Term Loan as
set forth in the Term Sheet and (iv) include such other changes as mutually
agreed upon.  The documentation for the Replacement Facility shall include the
Incremental Term Loan and the Revolving Facility Increase.
2. Titles and Roles.  Wells Fargo Securities will be "left" lead arranger and
"left" bookrunner for the Transactions and will hold the roles and
responsibilities customarily understood to be associated with such roles,
including maintaining sole physical books for the Transactions.  Wells Fargo
Bank will act as the sole administrative agent (in such capacity, the
"Administrative Agent") for the Senior Credit Facilities.  No other roles,
titles or economics in connection with the Transactions shall be awarded to any
other party without our prior consent; provided that, on or prior to the date
which is ten (10) business days after the date of this Commitment Letter, you
may award roles, titles (including joint lead arranger, joint bookrunner,
syndication agent, documentation agent or similar commensurate roles or titles)
to up to four (4) additional financial institutions reasonably acceptable to
Wells Fargo Securities that provide (or whose affiliates provide) commitments in
respect of the Senior Credit Facilities on terms and conditions reasonably
satisfactory to Wells Fargo Securities (each, an "Additional Arranger"), subject
to the allocation of fees set forth in the Fee Letter (it being further agreed
that Wells Fargo Securities will have the "left" and "highest" placement in any
and all marketing materials or other documentation used in connection with the
Senior Credit Facilities and shall hold the leading role and responsibilities
conventionally associated with such placement, including maintaining sole
physical books for the Senior Credit Facilities and no such Additional Arranger
will have rights in respect of the management of the syndication of the Senior
Credit Facilities (including, without limitation, in respect of "market flex"
rights under the Fee Letter, over which Wells Fargo Securities will have sole
control)).  Wells Fargo Securities confirms that J.P. Morgan Securities LLC (or
any affiliate thereof, including JPMorgan Chase Bank, N.A.), PNC Capital Markets
LLC (or any affiliate thereof, including PNC Bank, National Association), RBC
Capital Markets, LLC (or any affiliate thereof) and Morgan Stanley Senior
Funding, Inc. (or any affiliate thereof) are acceptable Additional Arrangers. 
You agree that for the term of this Commitment Letter, neither you nor any of
your subsidiaries will directly or indirectly offer, issue, place or syndicate
any other debt financing or debt securities if such debt financing or debt
securities could reasonably be expected to materially impair the syndication of
the Senior Credit Facilities, or otherwise contact, approach or negotiate with
respect thereto with, any person or persons other than through Wells Fargo
Securities without the prior consent of Wells Fargo Securities (such consent not
to be unreasonably withheld), other than (i) intercompany debt, (ii) borrowings
under the Credit Agreement and any amendments, extensions, renewals,
replacements or refinancings thereof (provided, that the aggregate principal
amount of any existing credit facilities (other than in respect of accrued and
unpaid interest, fees and expenses) shall not be increased pursuant to this
clause (ii)), (iii) capital leases, letters of credit, purchase money, equipment
financings and economic development loans incurred in the ordinary course of
business and (iv) other debt, which is unsecured, in an aggregate principal
amount up to $10,000,000. For avoidance of doubt, the Commitment Parties
acknowledge that you may issue common stock as part of the consideration for the
Acquisition and agree that such issuance and the transactions related thereto
shall not be restricted by the terms of the immediately foregoing sentence.
3. Syndication.
(a) Wells Fargo Securities intends and reserves the right, both prior to and
after the Closing Date, to secure commitments for the Senior Credit Facilities
from a syndicate of banks, financial institutions and other investors (such
banks, financial institutions and other investors committing to the Senior
Credit Facilities, including Wells Fargo Bank, the "Lenders") upon the terms and
subject to the conditions set forth in this Commitment Letter.  Wells Fargo
Securities may commence syndication efforts at any time following the execution
of this Commitment Letter and the public announcement by you of the Acquisition
as mutually agreed between you and us.  Until the earlier of (i) the Closing
Date so long as a Successful Syndication (as defined in the Fee Letter (as
defined below)) is achieved and (ii) the date that is 60 days following the
Closing Date (such earlier date, the "Syndication Date"), you agree that you
will assist, and will cause your representatives and non-legal advisors to
assist, and (subject to your rights in the Acquisition Agreement) will use
commercially reasonable efforts to cause appropriate members of senior
management of the Acquired Company to assist (to the extent not in contravention
of the Acquisition Agreement), us in seeking to complete a timely syndication of
the Senior Credit Facilities that is reasonably satisfactory to us and you. 
Such assistance will include, without limitation, (i) providing promptly to
Wells Fargo Securities upon request all information reasonably deemed necessary
by Wells Fargo Securities in their evaluation of the Transactions and to
complete the syndication of the Senior Credit Facilities, (ii) making senior
management of the Borrower, and (subject to your rights in the Acquisition
Agreement) using commercially reasonable efforts to make appropriate members of
senior management of the Acquired Company, available on reasonable prior notice
and at reasonable times and places, in each case, to be mutually agreed upon,
(iii) hosting, with Wells Fargo Securities, not more than three (3) meetings
and/or calls in connection with the initial syndication of the Senior Credit
Facilities with potential Lenders at mutually agreed times and locations, (iv)
assisting, (subject to your rights in the Acquisition Agreement) causing your
advisors to assist and using commercially reasonable efforts to cause the
Acquired Company to assist, Wells Fargo Securities in the preparation of one or
more customary confidential information memorandum or other marketing materials
to be used in connection with the Senior Credit Facilities (the "Marketing
Documents"), (v) using commercially reasonable efforts to ensure that the
syndication efforts of Wells Fargo Securities benefit materially from your
existing lending relationships and (vi) providing as soon as reasonably
practicable after the date of this Commitment Letter and prior to the
commencement of general syndication of the Senior Credit Facilities (A)
customary pro forma consolidated financial statements of the Borrower and its
subsidiaries after giving effect to the Transactions and (B) customary forecasts
of consolidated financial statements of the Borrower and its subsidiaries after
giving effect to the Transactions for each year commencing with the first fiscal
year following the Closing Date for the term of the Senior Credit Facilities (it
being understood that the Acquired Company's financial statements are prepared
in accordance with IFRS and, accordingly, such pro forma financial statements
and forecasts of financial statements shall contain adjustments with respect
thereto made in good faith and based upon assumptions believed by you to be
reasonable at the time).  It is understood and agreed that you will not be
required to provide any information to the extent that the provision thereof
would violate (i) any attorney-client privilege, (ii) rule, law or regulation
applicable to you or (iii) any obligation of confidentiality to a third party
binding on you (as long as such confidentiality obligation was not entered into
in contemplation of the Transactions).
(b) Wells Fargo Securities and/or one or more of its affiliates will exclusively
manage all aspects of the syndication of the Senior Credit Facilities (in
consultation with you and subject to your consent), including decisions as to
the selection and number of potential Lenders to be approached, when they will
be approached, whose commitments will be accepted, any titles offered to the
Lenders and the final allocations of the commitments and any related fees among
the Lenders (subject to the terms hereof), and Wells Fargo Securities will
exclusively perform all functions and exercise all authority as is customarily
performed and exercised in such capacities.  Without limiting your obligations
to assist with the syndication efforts as set forth herein and in paragraph 11
of the Conditions Annex, it is understood that the Commitment hereunder is not
conditioned upon the syndication of, or receipt of commitments in respect of,
the Senior Credit Facilities and in no event shall the commencement of the
syndication of the Senior Credit Facilities or the successful completion of the
syndication of the Senior Credit Facilities constitute a condition to the
availability of the Revolving Credit Increase, the Incremental Term Loan and, if
applicable, the Replacement Facility, on the Closing Date.
4. Information.
(a) You represent and warrant (which representation and warranty with respect to
the Acquired Company and its subsidiaries shall be to your knowledge) that
(i) all information (other than the Projections (as defined below), other
forward-looking information and information of a general economic or industry
specific nature) concerning the Borrower and its subsidiaries, the Acquired
Company and its subsidiaries and the Transactions that has been or will be made
available to the Commitment Parties or the Lenders by you, or any of your
representatives or subsidiaries on your or their behalf (the "Information") and
any Marketing Document, when taken as a whole (x) is, and in the case of
Information made available after the date hereof, will be, when furnished,
complete and correct in all material respects and (y) does not, and in the case
of Information made available after the date hereof, will not, when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading and (ii) all financial
projections concerning the Borrower and its subsidiaries, the Acquired Company
and its subsidiaries and the Transactions that have been or will be made
available to the Commitment Parties or the Lenders by you, or any of your
representatives or subsidiaries on your or their behalf (the "Projections") have
been and will be prepared in good faith based upon assumptions believed by you
to be reasonable at the time made available to the Commitment Parties and the
Lenders, it being understood that such Projections and other forward-looking
information are not to be viewed as facts, are subject to significant
uncertainties and contingencies, that no assurance can be given that any
particular Projections or forward-looking statement will be realized and that
actual results may vary materially from the Projections and other
forward-looking statements.  You agree that if, at any time during the term of
this Commitment Letter, you become aware that any of the representations and
warranties contained in the preceding sentence would be incorrect in any
material respect if the Information and Projections were being furnished, and
such representations were being made, at such time, then you will promptly
supplement (or with respect to any Information relating to the Acquired Company
and its subsidiaries, will use commercially reasonable efforts to cause the
Acquired Company to supplement) the Information and the Projections so that
(with respect to Information and Projections relating to the Acquired Company
and subsidiaries, to your knowledge) such representations are correct in all
material respects under those circumstances.  We will be entitled to use and
rely upon, without responsibility to verify independently, the Information, any
Marketing Document and the Projections in connection with the Senior Credit
Facilities.
(b) You acknowledge that the Commitment Parties will make available, on your
behalf, the Information, Projections, any Marketing Document and other marketing
materials and presentations, including the confidential information memoranda
(collectively, the "Informational Materials"), to the prospective Lenders by
posting the Informational Materials on SyndTrak Online or by other similar
electronic means (collectively, the "Electronic Means").  Before distribution of
any Informational Materials to prospective Lenders, you shall provide us with a
customary letter authorizing the dissemination of the Informational Materials
and confirming the accuracy and completeness in all material respects of the
information contained therein.
(c) You hereby authorize the Commitment Parties to download copies of the
Borrower's trademark logos from its website and post copies thereof on the
SyndTrak site or similar workspace established by the Commitment Parties to
place or syndicate the Transactions and use the logos on any Marketing
Documents.
5. Conditions to Commitments.  The Term Loan Commitment and the Replacement
Facility Commitment are subject solely to the satisfaction (or waiver by all of
the Commitment Parties) of the conditions precedent set forth in the Conditions
Annex and the Limited Conditionality Provision (as defined below) set forth
below.  The Revolving Increase Commitment is subject to the satisfaction (or
waiver by all of the Commitment Parties) of the conditions precedent set forth
in Section 5.13 and Section 6.2 of the Credit Agreement and the Conditions
Annex.
Notwithstanding anything in this Commitment Letter, the Fee Letter or the
Financing Documentation (as defined in the Conditions Annex) or any other letter
agreement or other undertaking concerning the financing of the Transactions to
the contrary, (a) the only representations relating to the Acquired Company, the
Borrower and their respective subsidiaries and their respective businesses the
accuracy of which shall be a condition to the availability of the Incremental
Term Loan and, if applicable, the Replacement Facility, on the Closing Date
shall be (i) such of the representations made by the Acquired Company or its
subsidiaries or affiliates or with respect to the Acquired Company, its
subsidiaries or their respective businesses in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that you or
your affiliates have the right to terminate your or their respective obligations
under the Acquisition Agreement or otherwise decline to close the Acquisition as
a result of a breach of any such representations or as a result of any such
representations not being accurate (in each case, determined without regard to
any notice requirement) (such representations, the "Specified Acquisition
Agreement Representations") and (ii) the Specified Representations (as defined
below) and (b) the terms of the Financing Documentation shall be in a form such
that they do not impair the availability of the Incremental Term Loan and, if
applicable, the Replacement Facility, on the Closing Date if the conditions set
forth in the Conditions Annex are satisfied or waived (it being understood that,
to the extent any security interest in any of the property of the Acquired
Company and its subsidiaries (including the perfection of any security interest,
to the extent required by the Credit Agreement and the Financing Documentation)
is not or cannot be perfected on the Closing Date (other than security interests
that may be perfected solely by the filing of a financing statement under the
Uniform Commercial Code and the pledge and perfection of the security interest
in the equity interests required to be provided pursuant to the Credit Agreement
or other Loan Documents (in the case of the Acquired Company and its
subsidiaries, solely to the extent received by you, so long as you have used
commercially reasonable efforts to obtain such certificates)) after your use of
commercially reasonable efforts to do so without undue burden or expense, then
the perfection of such security interests shall not constitute a condition
precedent to the availability of the Incremental Term Loan and, if applicable,
the Replacement Facility, on the Closing Date, but may instead be perfected
after the Closing Date pursuant to arrangements and timing to be mutually agreed
by the Administrative Agent and the Borrower acting reasonably on terms
consistent with the Credit Agreement, including pursuant to Section 8.12
thereof).  For purposes hereof, "Specified Representations" means the
representations and warranties set forth in (or substantially similar to) each
of the following Sections of the Credit Agreement: Section 7.1(a), Section
7.1(b)(ii) and Section 7.2(a) (in each case with respect to Sections 7.1(a),
7.1(b)(ii) and 7.2(a), relating to the entering into and performance of the
Financing Documentation and the incurrence of the Incremental Term Loan and, if
applicable, the Replacement Facility), Section 7.4, Section 7.14, Section 7.18,
Section 7.19 (as of the Closing Date and after giving effect to the
Transactions) and, subject to the limitations set forth above, Section 7.21, of
the Credit Agreement.  This paragraph, and the provisions herein, shall be
referred to as the "Limited Conditionality Provision".
6. Fees.  As consideration for the commitments and agreements of the Commitment
Parties hereunder, you agree to cause to be paid the nonrefundable fees
described in fee letter dated the date hereof and delivered herewith among you
and the Commitment Parties (the "Fee Letter"), on the terms and subject to the
conditions set forth therein.
7. Expenses.  You agree to reimburse the Commitment Parties and their respective
affiliates, from time to time on demand for all reasonable and documented
out-of-pocket costs and expenses of the Commitment Parties and their respective
affiliates, including, without limitation, reasonable and documented legal fees
and out-of-pocket expenses (which shall be limited, in the case of legal fees
and expenses, to the reasonable fees and out-of-pocket expenses of McGuireWoods,
LLP, as primary counsel and, if reasonably necessary, a single local counsel in
each relevant jurisdiction), due diligence expenses and all printing,
reproduction, document delivery, travel, CUSIP, SyndTrak, Markit, ClearPar and
communication costs incurred in connection with the syndication and execution of
the Transactions and the arrangement thereof and the preparation, review,
negotiation, execution, delivery and enforcement of this Commitment Letter and
the preparation, review, negotiation, execution and delivery of definitive
financing documentation whether or not any of the Transactions are consummated;
provided, however, notwithstanding anything to the contrary herein, your
reimbursement obligations with respect to the out-of-pocket costs and expenses
of the Commitment Parties and their affiliates (excluding legal fees and
expenses) shall not exceed $50,000.
8. Indemnification.
(a) You agree to indemnify and hold harmless the Commitment Parties and their
affiliates and each of their respective affiliates, directors, officers,
employees, partners, representatives, advisors and agents and each of their
respective heirs, successors and assigns (each, an "Indemnified Party") from and
against any and all actions, suits, losses, claims, damages, penalties,
liabilities and expenses of any kind or nature (including reasonable, documented
legal fees and out-of-pocket expenses), joint or several, to which such
Indemnified Party may become subject or that may be incurred or asserted or
awarded against such Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) this Commitment Letter or the Acquisition (including,
without limitation, the execution and delivery of this Commitment Letter, the
definitive financing documentation for the Senior Credit Facilities and the
closing of the transactions contemplated hereby or thereby), or (ii) the use or
the contemplated use of the proceeds of the Senior Credit Facilities and will
promptly reimburse each Indemnified Party for all reasonable, documented
out-of-pocket expenses (including reasonable attorneys' fees, expenses and
charges) as they are incurred in connection with any of the foregoing; provided
that no Indemnified Party will have any right to indemnification for any of the
foregoing to the extent resulting from (x) the gross negligence, bad faith or
willful misconduct of such Indemnified Party or any of such Indemnified Party's
affiliates, partners, trustees, shareholders, directors, officers, employees,
representatives or controlling person (any such person, a "Related Person") as
determined by a court of competent jurisdiction in a final non-appealable
judgment, (y) such Indemnified Party's or any of its Related Person's material
breach of its obligations hereunder as determined by a court of competent
jurisdiction in a final non-appealable judgment, or (z) any dispute solely among
Indemnified Parties, other than any claims against Wells Fargo Securities or any
of its affiliates in its respective capacity or in fulfilling its role as an
administrative agent or arranger or any similar role hereunder or under the
Credit Agreement, and other than any claims arising out of any act or omission
on the part of you or your subsidiaries or controlled affiliates; provided 
further that, notwithstanding the foregoing, with respect to attorney's fees,
you shall have no obligation to reimburse any Indemnified Party for more than
one primary counsel for all Indemnified Parties and, if reasonably necessary, a
single local counsel for all Indemnified Parties in each relevant jurisdiction
(unless there is an actual or perceived conflict of interest in which case each
such Indemnified Party may retain its own counsel).
(b) In the case of an investigation, litigation or proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by you, your
equity holders or creditors or an Indemnified Party, whether or not an
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. You also agree that no
Indemnified Party will have any liability (whether direct or indirect, in
contract or tort, or otherwise) to you or your affiliates or to your or their
respective equity holders or creditors arising out of, related to or in
connection with any aspect of the transactions contemplated hereby, except to
the extent such liability to you is determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party's or its Related Person's gross negligence, bad faith or
willful misconduct or a material breach of its obligations under this Commitment
Letter. No Indemnified Party will be liable for any indirect, consequential,
special or punitive damages in connection with this Commitment Letter or any
element of the transactions contemplated hereunder. No Indemnified Party will be
liable to you, your affiliates or any other person for any damages arising from
the use by others of Informational Materials or other materials obtained by
Electronic Means, except to the extent that your damages are found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnified
Party or a material breach of its obligations under this Commitment Letter. You
shall not, without the prior written consent of each Indemnified Party affected
thereby, settle any threatened or pending claim or action that would give rise
to the right of any Indemnified Party to claim indemnification hereunder unless
such settlement (x) includes a full and unconditional release of all liabilities
arising out of such claim or action against such Indemnified Party and (y) does
not include any statement as to or an admission of fault, culpability or failure
to act by or on behalf of such Indemnified Party.
9. Confidentiality.
(a) This Commitment Letter and the Fee Letter (collectively, the "Commitment
Documents") and the contents hereof and thereof shall be confidential and may
not be disclosed, directly or indirectly, by you in whole or in part to any
person without our prior written consent, except for (i) the disclosure hereof
or thereof on a confidential basis to your directors, officers, employees,
accountants, attorneys and other professional advisors who have been advised of
their obligation to maintain the confidentiality hereof for the purpose of
evaluating, negotiating or entering into the Transactions, (ii) the disclosure
of the Commitment Documents as required by law or other compulsory process (in
which case, you agree, to the extent permitted by law, to inform us promptly in
advance thereof), (iii) the disclosure of the Commitment Documents (provided
that any information relating to fees and expenses has been redacted in a manner
reasonably acceptable to us) in any required filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges, (iv) the disclosure of the Commitment Documents on a confidential
basis to the directors, officers, employees, accountants, agents, attorneys and
other professional advisors of the Acquired Company who have agreed to maintain
the confidentiality of the Commitment Documents in connection with their
consideration of the Acquisition (provided that any information relating to
pricing (including any "market flex" provisions that relate to pricing), fees
and expenses has been redacted in a manner reasonably acceptable to us), and (v)
the disclosure of the aggregate fee amount contained in the Commitment Documents
(but not the Commitment Documents themselves) as part of the Projections, pro
forma information or a generic disclosure of aggregate sources and uses related
to the Transactions to the extent customary or required in the Marketing
Documents.  In connection with any disclosure by you to any third party as set
forth above (except as set forth in clauses (ii) and (iii) above), you shall
notify such third party of the confidential nature of the Commitment Documents
and agree to be responsible for any failure by any third party to whom you
disclosed any Commitment Document or any portion thereof to maintain the
confidentiality of the Commitment Documents or any portion thereof.  The
provisions of this paragraph with respect to the Borrower and its affiliates and
relating solely to this Commitment Letter shall automatically terminate on the
date that is two (2) years following the date of this Commitment Letter.
(b) The Commitment Parties shall use all confidential information provided to it
by or on behalf of you or your affiliates during the term of this Commitment
Letter solely for the purposes of providing the services that are the subject of
this Commitment Letter and shall treat all such information as confidential;
provided that nothing herein shall prevent the Commitment Parties or their
affiliates from disclosing any such information, (i) on a confidential basis to
your affiliates, directors, officers, employees, accountants, attorneys and
other professional advisors who have been advised of their obligation to
maintain the confidentiality hereof for the purpose of evaluating, negotiating
or entering into the Transactions, (ii) to any Lenders or prospective Lenders
(provided that any such disclosure shall be made subject to the acknowledgment
and acceptance by such Lender or prospective Lender that such information is
being disseminated on a confidential basis in accordance with the standard
syndication processes of Wells Fargo Securities), (iii) pursuant to the order of
any court or administrative agency or in any judicial or administrative
proceeding or as otherwise required by law or compulsory legal process (in which
case the Commitment Parties shall use commercially reasonable efforts to
promptly notify you, in advance, to the extent practicable and permitted by
law), (iv) upon the request or demand of any regulatory authority having
jurisdiction over such party (in which case the Commitment Parties shall use
commercially reasonable efforts to, except with respect to any audit or
examination conducted by bank accountants or any governmental regulatory
authority exercising examination or regulatory authority, promptly notify you,
in advance, to the extent practicable and permitted by law), (v) to their
respective affiliates involved in the Transactions and their and their
affiliates' respective directors, officers, employees, accountants, attorneys,
agents and other professional advisors (collectively, "Representatives") on a
need-to-know basis who are informed of the confidential nature of such
information and are or have been advised of their obligation to keep information
of this type confidential, (vi) to the extent that such information is
independently developed by any of the Commitment Parties, so long as none of the
Commitment Parties have otherwise breached their confidentiality obligations
hereunder and have not developed such information based on information received
from a third party that to their knowledge has breached confidentiality
obligations owing to you, (vii) to the extent any such information becomes
publicly available other than by reason of disclosure by us in breach of this
Commitment Letter, (viii) to the extent that such information is received by the
Commitment Parties or any of their affiliates from a third party that is not to
its knowledge subject to confidentiality obligations to you or your affiliates,
(ix) for purposes of establishing a "due diligence" defense, (x) in connection
with the exercise of any remedies hereunder, any action or proceeding relating
to this Commitment Letter or the enforcement of rights hereunder, or (xi) with
your prior written consent.  The provisions of this paragraph with respect to
the Commitment Parties and their affiliates shall automatically terminate on the
earlier of (x) two years following the date of this Commitment Letter and (y)
the execution of the definitive documentation for the Senior Credit Facilities
(in which case, the confidentiality provisions in the Credit Agreement shall
supersede the provisions of this paragraph).  Except as set forth in the Credit
Agreement, the terms of this paragraph shall supersede all prior confidentiality
or non-disclosure agreements and understandings between you and Wells Fargo
Securities relating the Transactions.
(c) The Commitment Parties shall be permitted to use information related to the
Transactions in connection with press releases or other transactional
announcements or updates provided to trade publications, subject to your prior
approval (not to be unreasonably withheld) and confidentiality obligations or
disclosure restrictions reasonably requested by you.  During the term of this
Commitment Letter, the Commitment Parties shall have the right to review and
approve any public announcement (other than required public filings, including
any 8-K, 10-Q, 10-K or other filing with the Securities and Exchange Commission)
made by you or your representatives relating to the syndication or initial
closing of the Transactions and referencing the Commitment Parties or any of
their respective affiliates, before any such announcement is made (such approval
not to be unreasonably withheld or delayed), provided, that the Commitment
Parties shall be deemed to have approved any such public announcement unless it
shall object thereto within two (2) days after having received such proposed
public announcement.
10. PATRIOT Act Notification.  The Commitment Parties hereby notify you that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the "PATRIOT Act"), they are required to
obtain, verify and record information that identifies you and any additional
borrowers and guarantors under the Credit Agreement, which information includes
your and/or their respective names, addresses, tax identification numbers and
other information that will allow the Commitment Parties and the other Lenders
to identify you and such other parties in accordance with the PATRIOT Act.  This
notice is given in accordance with the requirements of the PATRIOT Act and is
effective for each of us and the Lenders.
11. Other Services.
(a) Without limiting Section 9 of this Commitment Letter, nothing contained
herein shall limit or preclude the Commitment Parties or any of their respective
affiliates from carrying on any business with, providing banking or other
financial services to, or from participating in any capacity, including as an
equity investor, in any party whatsoever, including, without limitation, any
competitor, supplier or customer of you or any of your affiliates, or any other
party that may have interests different than or adverse to such parties.
(b) You acknowledge that the Commitment Parties and their respective affiliates
(the term "Commitment Parties" as used in this Section being understood to
include such affiliates) (i) may be providing debt financing, equity capital or
other services (including financial advisory services) to other entities or
persons with which you or your affiliates may have conflicting interests
regarding the Transactions and otherwise, (ii) may act, without violation of its
contractual obligations to you, but subject to Section 9 of this Commitment
Letter (Confidentiality), as it deems appropriate with respect to such other
entities or persons, and (iii) have no obligation in connection with the
Transactions to use, or to furnish to you or your affiliates or subsidiaries,
confidential information obtained from other entities or persons.
(c) In connection with all aspects of the Transactions, you acknowledge and
agree that: (i) the Transactions and any related arranging or other services
contemplated in this Commitment Letter constitute an arm's-length commercial
transaction between you and your subsidiaries, on the one hand, and the
Commitment Parties, on the other hand, and you are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
Transactions, (ii) in connection with the process leading to the Transactions,
the Commitment Parties is and has been acting solely as a principal and not as a
financial advisor, agent or fiduciary, for you or any of your management,
subsidiaries, directors, officers or employees, (iii) the Commitment Parties
have not assumed nor will assume an advisory, agency or fiduciary responsibility
in your or your subsidiaries' favor with respect to any of the Transactions or
the process leading thereto (irrespective of whether any of the Commitment
Parties has advised or is currently advising you or your subsidiaries on other
matters) and the Commitment Parties have no obligation to you or your
subsidiaries with respect to the Transactions except, upon our acceptance of
this Commitment Letter as set forth below, those obligations expressly set forth
herein, (iv) the Commitment Parties may be engaged in a broad range of
transactions that involve interests that differ from yours and those of your
subsidiaries and the Commitment Parties shall have no obligation to disclose any
of such interests, and (v) the Commitment Parties have not provided any legal,
accounting, regulatory or tax advice with respect to any of the Transactions and
you have consulted your own legal, accounting, regulatory and tax advisors to
the extent you have deemed appropriate.  You hereby agree not to assert, to the
fullest extent permitted by law, any claims that you may have against the
Commitment Parties with respect to any breach or alleged breach of agency,
fiduciary duty or conflict of interest in respect to the transactions
contemplated by this Commitment Letter.
12. Acceptance/Expiration of Commitments.
(a) This Commitment Letter and the Commitment of Wells Fargo Bank and the
undertakings of Wells Fargo Securities set forth herein shall automatically
terminate at 5:00 p.m. (Eastern Time) on August 31, 2018 (the "Acceptance
Deadline"), without further action or notice unless signed counterparts of this
Commitment Letter and the Fee Letter shall have been delivered to Wells Fargo
Securities by such time.  This Commitment Letter will become binding on the
Borrower only after it has been executed by you and delivered to us on or before
the Acceptance Deadline.
(b) In the event this Commitment Letter and the Fee Letter are accepted by you
as provided above, the Commitment of Wells Fargo Bank and the undertakings of
Wells Fargo Securities set forth herein will automatically terminate without
further action or notice upon the earliest to occur of (i) receipt by the
Commitment Parties of written notice of termination from you, (ii) the
consummation of the Acquisition (with or without the use of the Senior Credit
Facilities), (iii) the termination of the Acquisition Agreement and (iv) 11:59
p.m. (Eastern Time) on the earliest to occur of (A) December 31, 2018 or (B) the
outside date for the termination of the Acquisition Agreement, if the closing of
the Acquisition shall not have occurred by such time.
13. Survival.  The sections of this Commitment Letter relating to "Expenses",
"Indemnification", "Confidentiality", "Other Services", "Survival", "Governing
Law" and "Miscellaneous" shall survive the termination or expiration of this
Commitment Letter and shall remain in full force and effect (subject to the
terms thereof) notwithstanding the termination or expiration of this Commitment
Letter.
14. Governing Law.  THE COMMITMENT DOCUMENTS, AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF OR THEREOF), SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES HEREOF OR THEREOF. 
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM ARISING OUT OF THE
COMMITMENT DOCUMENTS OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER. 
With respect to any suit, action or proceeding arising in respect of the
Commitment Documents or any of the matters contemplated hereby or thereby, the
parties hereto hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of any state or federal court located in the Borough of Manhattan
and irrevocably and unconditionally waive any objection to the laying of venue
of such suit, action or proceeding brought in such court and any claim that such
suit, action or proceeding has been brought in an inconvenient forum.  The
parties hereto hereby agree that service of any process, summons, notice or
document by registered mail addressed to you or us will be effective service of
process against such party for any action or proceeding relating to any such
dispute.  A final judgment in any such action or proceeding may be enforced in
any other courts with jurisdiction over you or the Commitment Parties, as
applicable.
15. Miscellaneous.  The Commitment Documents embody the entire agreement and
understanding among the Commitment Parities and you and your subsidiaries with
respect to the specific matters set forth above and supersedes all prior
agreements and understandings relating to the subject matter hereof.  No person
has been authorized by any Commitment Party to make any oral or written
statements inconsistent with the Commitment Documents.  The Commitment Documents
shall not be assignable by you without the prior written consent of the
Commitment Parties and any purported assignment without such consent shall be
void.  The Commitment Documents are not intended to benefit or create any rights
in favor of any person other than the parties hereto and thereto, the
prospective Lenders and, with respect to indemnification, each Indemnitee.  The
Commitment Documents may be executed in separate counterparts and delivery of an
executed signature page hereof or thereof by facsimile or electronic mail shall
be effective as delivery of a manually executed counterpart hereof or thereof;
provided that, upon the request of any party hereto or thereto, such facsimile
transmission or electronic mail transmission shall be promptly followed by the
original thereof.  If any term, provision, covenant or restriction contained in
the Commitment Documents is held by a court of competent jurisdiction to be
invalid, void or unenforceable or against public policy, the remainder of the
terms, provisions, covenants and restrictions contained herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated. 
You and the Commitment Parties shall endeavor in good faith negotiations to
replace the invalid, void or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid, void
or unenforceable provisions.  The Commitment Documents may only be amended,
modified or superseded by an agreement in writing signed by each of the parties
thereto and shall remain in full force and effect and not be superseded by any
other documentation unless such other documentation is signed by each of the
parties hereto and expressly states that such Commitment Document is superseded
thereby.
[Signature Pages Follow]
Please indicate your acceptance of this Commitment Letter by signing in the
space provided and returning the original copy to us, together with executed
counterparts of the Fee Letter, by no later than the Acceptance Deadline.  We
are pleased to have the opportunity to assist you in connection with this
proposed financing transaction.


Sincerely,


WELLS FARGO BANK, NATIONAL ASSOCIATION




              /s/ Kent Davis
      By:________________________________________
          Wells Fargo Bank, N.A.
    Name:   Kent Davis
       Title:     Managing Director




WELLS FARGO SECURITIES, LLC


                                                                    /s/ Stephen
M. Neill

By:________________________________________
       Name:   Stephen M. Neill
       Title: Managing Director


























Agreed to and accepted as of the date first
above written:


EMERGENT BIOSOLUTIONS INC.


      /s/ Richard S. Lindahl

By: ____________________________________ 
       Name: Richard S. Lindahl
       Title:   Executive Vice President, Chief Financial Officer




































Annex A
PROJECT ARUBA
SUMMARY OF INCREMENTAL TERM LOAN TERMS
Capitalized terms not otherwise defined herein shall have the same meanings as
specified therefor in the Commitment Letter to which this Annex A is attached.



Borrower:
Emergent BioSolutions Inc., a Delaware corporation ("Borrower").
Left Lead Arranger and Left Bookrunner:
Wells Fargo Securities, LLC.
Administrative Agent:
Wells Fargo Bank, National Association.
Closing Date:
The date on which each of the conditions set forth in the Conditions Annex is
satisfied or waived and the Incremental Term Loan is funded (the "Closing
Date").
Incremental Term Loan:
A term loan in an aggregate principal amount of $450 million designated as an
Incremental Term Loan under the Credit Agreement, which shall be available to be
drawn in a single advance on the Closing Date (the "Incremental Term Loan").
Use of Proceeds:
The proceeds of the Incremental Term Loan shall be used on the Closing Date (i)
to finance a portion of the consideration for the Acquisition (which may include
direct or indirect equity contributions, loans or investments by the Borrower or
a direct or indirect wholly owned domestic subsidiary thereof to one or more
direct or indirect wholly owned foreign subsidiaries (other than ownership of
any equity interest in such foreign subsidiaries by a director if required by
law) of the Borrower to finance all or a portion of the consideration for the
Acquisition and related costs and expenses; provided that such investments in an
amount of not less than the initial principal amount of the Incremental Term
Loan shall be made as an intercompany loan from a Credit Party to such foreign
subsidiary or subsidiaries, which loan shall be evidenced by a promissory note
and pledged as Collateral), (ii) to refinance certain indebtedness of the
Acquired Company and (iii) to pay or reimburse fees, commissions and expenses in
connection with the Transactions.
Financing Documentation:
The documentation for the Incremental Term Loan will include, among other items,
an Incremental Facility Amendment (as defined in the Credit Agreement),
guarantees and appropriate pledge and security documents pursuant to the terms
and conditions set forth in Section 5.13 of the Credit Agreement, subject to the
Limited Conditionality Provision.
Guarantors and Security:
The Incremental Term Loan will be guaranteed and secured on a pari passu basis
with the other obligations under the Credit Agreement.
Incremental Term Loan Maturity:
The final maturity of the Incremental Term Loan will occur on the 5th
anniversary of the Closing Date.
Amortization:
The Incremental Term Loan will amortize in equal quarterly installments based on
the following annual percentages of the initial principal amount of the
Incremental Term Loan:  See Amortization Schedule below.
 
Such payments shall beginning on the last day of the first full fiscal quarter
ending after the Closing Date, with the remainder due on the Incremental Term
Loan Maturity Date.
Optional Prepayments:
The Incremental Term Loan may be prepaid by the Borrower, upon notice and in
minimum principal amounts and in multiples to be agreed upon, without premium or
penalty (except LIBOR breakage).  Any optional prepayment of the Incremental
Term Loan will be applied as directed by the Borrower.
Mandatory Prepayments:
The Incremental Term Loan will be required to be prepaid with:
(a) 100% of the Net Cash Proceeds of the issuance or incurrence of debt (other
than debt permitted under the Credit Agreement, including any Incremental Loans)
by the Borrower or any of its subsidiaries (and for avoidance of doubt, any
intercompany loan made by the Borrower to a foreign subsidiary as contemplated
in the "Use of Proceeds" section hereof shall not trigger a mandatory
prepayment); and
(b) 100% of the Net Cash Proceeds of all asset sales, insurance proceeds,
condemnation proceeds and other dispositions under Sections 9.5(f), (g), (i),
(k) and (o) of the Credit Agreement; provided that the Borrower shall not be
required to make any such prepayment in connection with any disposition by a
direct or indirect foreign subsidiary of the Borrower to the extent that and for
so long as the application of such proceeds would (i) be prohibited by
applicable local law (and the Borrower hereby agrees to, and to cause the
applicable foreign subsidiary to, promptly take all actions reasonably required
by applicable local law to permit such application) or (ii) result in material
adverse tax consequences (taking into account any foreign tax credit or benefit
that would be actually realized in connection with the repatriation of such
funds); provided further that, subject to no continuing Event of Default,
dispositions with aggregate Net Cash Proceeds not to exceed $100 million during
the term of the Credit Agreement shall be excluded from any prepayment
requirement; provided further that, subject to no continuing Event of Default,
the Borrower may elect to reinvest such Net Cash Proceeds in assets used or
useful for the business of the Borrower within twelve months following receipt
of such Net Cash Proceeds or, if the Borrower enters into a binding commitment
to reinvest such Net Cash Proceeds within twelve months following receipt
thereof, within six months following the date of such commitment.
All such mandatory prepayments of the Incremental Term Loan will be applied to
reduce, first, the next eight scheduled amortization payments on the Incremental
Term Loan in direct order of maturity and, thereafter, the remaining scheduled
amortization payments on the Incremental Term Loan on a pro rata basis.
"Net Cash Proceeds" means, with respect to each event, the gross cash proceeds
received by the Borrower or any of its subsidiaries in respect of such event
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) net of the sum of (i) all fees and expenses incurred in
connection with such event by the Borrower or any of its subsidiaries, (ii) the
amount of all payments required to be made by the Borrower or any of its
subsidiaries as a result of such event to repay indebtedness secured by such
assets, (iii) the amount of all taxes paid (or reasonably estimated by the
Borrower to be payable; provided that, if such estimated taxes exceed the amount
of actual taxes required to be paid in cash in respect of such event, the amount
of such excess shall constitute Net Cash Proceeds) by the Borrower or any of its
subsidiaries in connection with such event, and (iv) the amount of any reserves
established by the Borrower or any of its subsidiaries in accordance with GAAP
to fund purchase price adjustments, indemnification and similar contingent
liabilities, the amount of which are reasonable ascertainable on or prior to the
consummation of such event; provided that, to the extent and at the time any
such amounts are released from such reserve, such amounts shall constitute Net
Cash Proceeds.
Applicable Margin:
The initial Applicable Margin for the Incremental Term Loan will be determined
based on the Consolidated Net Leverage Ratio on the Closing Date; provided that
after the date on which the Borrower will have delivered financial statements
for the first full fiscal quarter ending after the Closing Date, the Applicable
Margin will be determined in accordance with the following pricing grid:  See
Applicable Margin Grid below.
 
 
 
 
 


Applicable Margin Grid:

I
Less than 2.00 to 1.00
1.50%
0.50%
II
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
1.75%
0.75%
III
Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00
2.00%
1.00%
IV
Greater than or equal to 3.00 to 1.00
2.25%
1.25%

 
Amortiziation Schedule:
Other Terms:
As set forth in the Credit Agreement.
Year
Percentage
1
2.5%
2
2.5%
3
5.0%
4
7.5%
5
7.5%



Annex B
PROJECT ARUBA
SUMMARY OF CREDIT AGREEMENT AMENDMENT
Capitalized terms not otherwise defined herein shall have the same meanings as
specified therefor in the Commitment Letter to which this Annex is attached.



Incremental Loan Commitments:
The Credit Agreement to be amended to permit the incurrence of the Incremental
Term Loan and the Revolving Facility Increase (including any modification to the
terms thereof set forth in the "market flex" provisions of the Fee Letter) in an
aggregate principal amount of up to $700 million.  For the avoidance of doubt,
the aggregate principal amount of the Senior Credit Facilities following such
incurrence shall be up to $900 million.
Incremental Facilities Limit:
The definition of "Incremental Facilities Limit" to be amended to permit
additional Incremental Loans and/or Incremental Loan Commitments incurred after
the Closing Date of up to the sum of (a) the amount of additional Indebtedness
that would cause the Consolidated Secured Leverage Ratio (to be calculated net
of all Unrestricted Cash and Cash Equivalents) as of the most recently ended
fiscal quarter prior to the incurrence of such additional Indebtedness (or in
the case of any additional Indebtedness, the proceeds of which will finance a
Limited Condition Acquisition, the date determined pursuant to Section 1.14 of
the Credit Agreement) for which financial statements have been delivered to the
Administrative Agent hereunder, calculated on a pro forma basis after giving
effect to the incurrence of such additional Indebtedness and any Limited
Condition Acquisition to be consummated using the proceeds of such additional
Indebtedness and assuming that any proposed Incremental Revolving Credit
Increase is fully drawn at such time and after giving effect to the use of
proceeds thereof, not to exceed 2.50 to 1.00 plus (b) $200 million less the
total aggregate initial principal amount (as of the date of incurrence thereof)
of all Incremental Loan Commitments and Incremental Loans previously incurred
under this clause (b) (other than the Incremental Term Loan and the Revolving
Facility Increase).
Swingline Commitment:
To be amended to increase the Swingline Commitment to $37.5 million.
Other Amendments:
Market updates for beneficial ownership certification and ERISA representations
relating to "plan assets".
Delete Section 9.2(i) of the Credit Agreement and replace with the following:
"other Investments not exceeding $25,000,000 at any time outstanding;".
Section 9.5 of the Credit Agreement to be amended to permit (a) the Borrower to
assign all or part of its rights and/or obligations as "Buyer" under the
Acquisition Agreement or all or part of its rights or obligations under any
Related Agreement (as defined in the Acquisition Agreement), in each case, to a
direct or indirect wholly-owned domestic or foreign subsidiary of the Borrower
and (b) such wholly-owned subsidiary to further assign such rights and/or
obligations as "Buyer" under the Acquisition Agreement or such rights or
obligations under any such Related Agreement, in each case, to another direct or
indirect domestic or foreign wholly-owned subsidiary of the Borrower, in each
case on or prior to the Closing Date.
Section 9.11(b) of the Credit Agreement to be amended (a) to permit a maximum
Consolidated Net Leverage Ratio of 4.00 to 1.00, with step downs to (x) 3.75 to
1.00 on September 30, 2019 and (y) 3.50 to 1.00 on September 30, 2020, (b)
provide that the Leverage Ratio Increase shall only be available after the first
step-down referenced above and only to a maximum Consolidated Net Leverage Ratio
of 4.00 to 1.00 and (c) as otherwise mutually agreed.



Annex C
PROJECT ARUBA
CONDITIONS ANNEX
Capitalized terms not otherwise defined herein shall have the same meanings as
specified therefor in the Commitment Letter to which this Annex is attached.
The closing and the funding of the Incremental Term Loan and, if applicable, the
Replacement Facility, will be subject solely to the satisfaction of the
following conditions precedent:
1.
The Borrower shall have executed and delivered applicable definitive
documentation for (a) the Incremental Term Loan, as required pursuant to Section
5.13 of the Credit Agreement and/or (b) the Replacement Facility, as applicable,
in each case, consistent with the Commitment Letter and the Term Sheet (which
shall be subject to the Limited Conditionality Provision) (collectively, the
"Financing Documentation") and Wells Fargo Securities shall have received
customary legal opinions, customary evidence of authorization, organizational
documents, customary lien searches, customary officer's certificates, good
standing certificates (to the extent applicable) in the jurisdiction of
organization of each of the Borrower and the Guarantors and a certificate from
the chief financial officer of the Borrower with respect to solvency (on a
consolidated basis) of the Borrower and its subsidiaries as of the Closing Date
after giving effect to the Transactions in substantially the form attached
hereto as Exhibit I.

2.
Wells Fargo Securities will have received (a) in form and substance reasonably
satisfactory thereto, true and correct, fully-executed copies of the Acquisition
Agreement and all exhibits and schedules thereto and (b) evidence that the
Acquisition has been approved by the board of directors of the Acquired
Company.[1]  The Acquisition shall have been consummated substantially
concurrently with the initial funding of the Incremental Term Loan and, if
applicable, the Replacement Facility, in all material respects in accordance
with the terms of the Share Purchase Agreement dated as of August 28, 2018, by
and among Adapt Pharma Limited, an Irish private company limited by shares, the
sellers described therein, Seamus Mulligan, an individual, as sellers'
representative, and the buyer party thereto (the "Acquisition Agreement")
without giving effect to any amendments, waivers, modifications or consents
thereunder that are materially adverse to the interests of the Lenders or Wells
Fargo Securities unless approved in writing by Wells Fargo Securities, such
approval not to be unreasonably withheld or delayed; provided that (a) any
increase in the purchase price shall be deemed to be not materially adverse to
the Lenders so long as such increase is not funded with additional indebtedness
(other than Revolving Loans under the Credit Agreement), (b) any reduction of
10% or less in the purchase price for the Acquisition shall be deemed to be not
materially adverse to the Lenders so long as any such reduction of the total
purchase price for the Acquisition is applied to reduce the amount of the
Incremental Term Loan on a dollar-for-dollar basis and (c) any amendment, waiver
or other modification of (i) the definition of "Company Material Adverse Effect"
as set forth therein or (ii) the third party beneficiary rights or related
provisions of the Acquisition Agreement applicable to the Commitment Parties
and/or the Lenders, shall be materially adverse to the interests of the Lenders.

3.
No Event of Default under any of Sections 10.1(a) or 10.1(f) of the Credit
Agreement shall have occurred and be continuing both before and after giving
effect to the Acquisition and any indebtedness incurred in connection therewith
(including the Senior Credit Facilities).

4.
The Specified Acquisition Agreement Representations will be true and correct to
the extent required by the Limited Conditionality Provision and the Specified
Representations shall be true and correct in all material respects (or if such
Specified Representation is qualified by materiality or material adverse effect,
in all respects).

5.
The Refinancing shall have been consummated prior to, or shall be consummated
substantially simultaneously with, the borrowing of the Incremental Term Loan,
and the Administrative Agent shall have received customary payoff letters in
connection therewith confirming that all indebtedness with respect thereto shall
have been fully repaid (except to the extent being so repaid with the proceeds
of the Incremental Term Loan) and all commitments thereunder shall have been
terminated and cancelled and all liens in connection therewith shall have been
terminated and released, in each case prior to or concurrently with the
borrowing of the Incremental Term Loan.  On the Closing Date, after giving
effect to the Transactions, neither the Acquired Company nor any of its
subsidiaries shall have any outstanding indebtedness (other than indebtedness
permitted under the Credit Agreement and the Acquisition Agreement).

6.
Since the date of the Acquisition Agreement, there has not occurred any Company
Material Adverse Effect (as defined in the Acquisition Agreement).

7.
Wells Fargo Securities shall have received each of the following:

(a)
unaudited consolidated balance sheets and related consolidated statements of
income of the Acquired Company and its subsidiaries for each subsequent fiscal
quarter ended after December 31, 2017 and at least 45 days prior to the Closing
Date, in each case, prepared in accordance with IFRS;

(b)
pro forma consolidated balance sheets and related pro forma consolidated
statements of operations of the Borrower for the most recently ended fiscal year
for which audited financial statements are provided and for the four‑quarter
period ending on the last day of the most recent fiscal quarter ending at least
45 days before the Closing Date, in each case, prepared after giving pro forma
effect to each element of the Transactions as if such Transactions had occurred
on the last day of such four-quarter period (in the case of such balance sheet)
or at the beginning of such period (in the case of such other financial
statements) (it being understood that the Acquired Company's financial
statements are prepared in accordance with IFRS and, accordingly, such pro forma
financial statements shall contain adjustments with respect thereto made in good
faith and based upon assumptions believed by the Borrower to be reasonable at
the time); and

(c)
projections prepared by management of cash and debt balances, income statements
and cash flow statements of the Borrower and its subsidiaries, on an annual
basis for each fiscal year after the Closing Date through the term of the Senior
Credit Facilities.

8.
[Intentionally Omitted]

9.
Wells Fargo Securities shall have received (a) at least ten business days prior
to the Closing Date, a Beneficial Ownership Certification under 31 C.F.R.
1010.230 that has been requested at least fifteen business days prior to the
Closing Date and (b) at least five business days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable "know your customer" and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act, that has been requested at least
ten business days prior to the Closing Date.

10.
All fees and expenses due to the Lenders, the Commitment Parties and counsel to
the Commitment Parties pursuant to the Commitment Letter and the Fee Letter will
have been paid (or if requested by the Borrower, offset against the proceeds of
the Incremental Term Loan).

11.
Wells Fargo Securities shall have been afforded a period (the "Marketing
Period") in which to syndicate the Incremental Term Loan and, if applicable, the
Replacement Facility, of at least 10 consecutive business days after the receipt
of the Required Information (as defined below); provided that upon the
occurrence of the Structure Flex Date (as defined in the Fee Letter) during the
period set forth above, the Marketing Period shall be deemed to be automatically
extended for an additional period of 10 consecutive business days beginning on
the Structure Flex Date; provided, further, that notwithstanding anything to the
contrary herein or in the Fee Letter, in no event shall the Marketing Period
extend beyond twenty (20) consecutive business days after the commencement
thereof.  The Marketing Period shall commence on the date of Wells Fargo
Securities' receipt of the Required Information.

"Required Information" means, collectively, all information customarily provided
by a borrower and necessary for inclusion in a customary confidential
information memorandum for senior secured credit facilities (including the
financial statements referred to in the preceding clause 7 hereof; provided that
after the commencement of the Marketing Period, the requirement to deliver
unaudited consolidated balance sheets and related consolidated statements of
income pursuant to clause 7(a) hereof and pro forma consolidated balance sheets
and related pro forma consolidated statements of operations pursuant to clause
7(b) hereof, in each case, for any fiscal quarter after June 30, 2018, shall not
terminate or restart the Marketing Period); provided that the "Required
Information" shall not include (a) any financial information concerning the
Acquired Company and its subsidiaries other than the financial information set
forth in clause 7 hereof and (b) any other information other than such
information as the Borrower and the Acquired Company and their respective
subsidiaries maintain in the ordinary course of their business or that is
existing or reasonably available and in the possession and control of the
Borrower, the Acquired Company or their respective subsidiaries.
If the Borrower in good faith reasonably believes that it has delivered any of
the Required Information it may deliver to Wells Fargo Securities written notice
to that effect (stating when it believes it completed such applicable delivery),
in which case such Required Information shall be deemed to have been delivered
on the date of the applicable notice (or such later date specified in such
notice), unless Wells Fargo Securities in good faith reasonably believes that
the Borrower has not completed delivery of such Required Information and, within
3 business days after its receipt of such notice from the Borrower, delivers a
written notice to the Borrower to that effect (stating with reasonable
specificity the Required Information that has not been delivered).
Notwithstanding the foregoing, such period shall not be required to be
consecutive to the extent it would include the periods (i) from August 24, 2018
through and including September 3, 2018 and (ii) from November 22, 2018 through
and including November 25, 2018 (which dates shall be excluded from the
Marketing Period).





 

--------------------------------------------------------------------------------

Exhibit I to Annex B


Form of Solvency Certificate


[________], 2018
This Solvency Certificate is being executed and delivered pursuant to Section
[__] of that certain [First Amendment and Incremental Facility Amendment] dated
as of the date hereof (the "Amendment"), which amends that certain Credit
Agreement dated as of September 29, 2017 (as amended as of the date hereof, the
"Credit Agreement") by and among Emergent BioSolutions Inc., a Delaware
corporation (the "Borrower"), the lenders party thereto and Wells Fargo Bank,
National Association, as administrative agent.  Capitalized terms used but not
defined herein shall have the meanings assigned to them in (i) the Amendment and
(ii) if not defined in the Amendment, in the Credit Agreement.


I, [____], the [Chief Financial Officer] of the Borrower, in such capacity and
not in an individual capacity, hereby certify as follows:


1.
I am generally familiar with the finances, businesses and assets of the Borrower
and its Subsidiaries, taken as a whole, and am duly authorized to execute this
Solvency Certificate on behalf of the Borrower pursuant to the Amendment.  I
have reviewed the Loan Documents and such other documentation and information
and have made such investigation and inquiries as I have deemed necessary and
prudent therefor;

2.
As of the date hereof and after giving effect to the Transactions and the
incurrence of the indebtedness and obligations being incurred in connection with
the Amendment and the Transactions, that, (i) the fair value of the property of
the Borrower and its Subsidiaries, taken as a whole, is greater than the total
amount of liabilities, including contingent liabilities, of the Borrower and its
Subsidiaries, taken as a whole, (ii) the present fair salable value of the
assets of the Borrower and its Subsidiaries, taken as a whole, is not less than
the amount that will be required to pay the probable liability of the Borrower
and its Subsidiaries, taken as a whole, on its debts as they become absolute and
matured, (iii) the Borrower and its Subsidiaries, taken as a whole, do not
intend to, and does not believe that it will, incur debts or liabilities beyond
the ability of the Borrower and its Subsidiaries, taken as a whole, to pay such
debts and liabilities as they mature, (iv) the Borrower and its Subsidiaries,
taken as a whole, are not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which the property of the Borrower
and its Subsidiaries, taken as a whole, would constitute an unreasonably small
capital, and (v) the Borrower and its Subsidiaries, taken as a whole, is able to
pay its debts and liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business.  For purposes hereof, the amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability; and

3.
I acknowledge that the Administrative Agent and the Lenders are relying on the
truth and accuracy of this Solvency Certificate in connection with the making of
loans under the Amendment.

[Remainder of page intentionally left blank]


IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.


EMERGENT BIOSOLUTIONS, INC.




By:  
Name:  
Title: [Chief Financial Officer]





